                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


JAIME JAMES ROA                                    §
                                                   §   Civil Action No. 4:18-CV-168
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
CITY OF DENISON, ET AL.                            §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 18, 2019, the report of the Magistrate Judge (Dkt. #108) was entered containing

proposed findings of fact and recommendations that Defendants City of Denison, Texas, (“the

City”), Janet Gott, Jared Johnson, Judson Rex, Jay Burch, Matt Hanely, Bill Malvern, Ken

Brawley, Michael Baecht, Tom Speakman, Robert Hanna, Dale Jackson, Gabe Reaume, and Eric

Batey’s Rule 12(b)(1) and Rule 12(b)(6) Motion to Dismiss Plaintiff’s Second Amended Petition

(Dkt. #67) be granted, and the entirety of Plaintiff’s claims against each of Defendants be

dismissed; and further, that Defendant Maureen Kane’s Motion to Dismiss (Dkt. #37), Defendant

John Munson’s Motion to Dismiss (Dkt. #42), Defendant Matrix Demolition, LLC’s Motion to

Dismiss (Dkt. #43), and Defendant Judge Jim Fallon’s Motion to Dismiss (Dkt. #100) each be

denied, and that Plaintiff’s “Motion to Request from this Court an Order for City to Remove Lien

from Property” (Dkt. #36) should also be denied.

       The Court notes that on the date of deadline for filing objections, Plaintiff filed a further

request for extension of time to assert objections. Plaintiff has previously been granted two

extensions and thirty days to object to the Report. Plaintiff was expressly cautioned that no further

extensions of this deadline would be granted. Plaintiff did not file any timely objections. Having
  received the report of the United States Magistrate Judge, and no objections thereto having been

  timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

  are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

  Accordingly,

         It is therefore ORDERED that Defendants City of Denison, Texas, (“the City”), Janet Gott,

  Jared Johnson, Judson Rex, Jay Burch, Matt Hanely, Bill Malvern, Ken Brawley, Michael Baecht,

  Tom Speakman, Robert Hanna, Dale Jackson, Gabe Reaume, and Eric Batey’s Rule 12(b)(1) and

  Rule 12(b)(6) Motion to Dismiss Plaintiff’s Second Amended Petition (Dkt. #67) is GRANTED.

  Defendant Maureen Kane’s Motion to Dismiss (Dkt. #37), Defendant John Munson’s Motion to

  Dismiss (Dkt. #42), Defendant Matrix Demolition LLC’s Motion to Dismiss (Dkt. #43),

  Defendant Judge Jim Fallon’s Motion to Dismiss (Dkt. #100) and Plaintiff’s “Motion to Request

  from this Court an Order for City to Remove Lien from Property” (Dkt. #36) are each DENIED.
. Plaintiff’s claims are DISMISSED WITH PREJUDICE.

         All relief not previously granted is DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.
          SIGNED this 28th day of March, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  2
